The facts in this case are clearly stated in the leading opinion, and a statement of the same herein is therefore unnecessary. I am in full accord with the views expressed in the leading opinion, except as to the position that the trial Judge committed prejudicial error in his charge to the jury, in failing to fully charge the law applicable in connection with the right of the deceased to arrest or attempt to arrest the defendant at the time the deceased was killed by the defendant. I am unable to agree with this position. The section of the Code (Section 908) involved and under which the State contends the deceased had the right to arrest the defendant, reads as follows: "It shall be lawful for any *Page 438 
citizen to arrest any person in the nighttime, by such efficient means as the darkness and the probability of his escape render necessary, even if his life should be thereby taken, in cases where he has committed a felony, or has entered a dwelling house with evil intent, or has broken or is breaking into an outhouse, with a view to plunder, or has in his possession stolen property, or, being under circumstances which raise just suspicion of his design to steal or to commit some felony, flees when he is hailed."
As clearly appears, under this provision of the Code, there are five instances named in which a private citizen may lawfully arrest any person in the nighttime, but, as stated in the leading opinion, it is only the fourth ground named that could apply to the case at bar, namely, where such person"has in his possession stolen property." (Italics added.) It is contended in the leading opinion that the trial Judge did not fully charge the law in this connection; the contention being that, although his Honor "read to the jury twice, and stated to them in substance at least once, the statute upon which the State relied for justification of the attempted arrest of the defendant by the deceased," his Honor committed prejudicial error because his Honor did not tell the jury "that, before a citizen would be justified in attempting to arrest one whom he suspected of having in his possession stolen property, he must have reasonable ground for such suspicion. * * *" In the first place we call attention to the fact that there was no request for a fuller charge in respect to this question, although ample opportunity was given for request for a fuller charge, if desired, the trial Judge at the conclusion of his charge having asked counsel if there was anything further, to which counsel answered there was not. Therefore, under the well-recognized rule, appellant cannot now complain; it clearly appearing, as stated above, that his Honor read to the jury twice and stated to them, in substance, at least once, the statute under consideration. Furthermore, I do not think it *Page 439 
was the duty of the trial Judge, in charging the provisions of the Code under consideration, to add thereto an additional condition. The fourth instance stated in the section of the Code under consideration in which any citizen may arrest any person is for the person to have "in his possession stolen property." Neither the word "suspicion" nor any other word of similar meaning is used in connection with the fourth ground named in which an arrest can be made. The only requisite named is that the person must have "in his possession stolen property"; and in this connection, let me add, the defendant admitted having in his possession stolen property at the time in question. Now, the fifth instance named in this section of the Code under which an arrest may be made contains language to that effect, namely, "or, being under circumstances which raise just suspicion of his design to steal or to commit some felony, flees when he is hailed." But this wording is used only in connection with the fifth instance, referred to in the statute, and has no reference to instance or condition No. 4 which we are considering. But, if it be contended that the additional wording, to which reference is made, must be read into the statute, in order to make the statute reasonable and workable, I call attention to the fact that no such contention was made in the lower Court, and, so far as the record discloses, no request to charge on that ground was presented to the trial Judge or in any way suggested to him. Further, according to my view of the record in the case, the only reasonable inference to be drawn from the testimony is that the deceased had reasonable ground for suspecting that the defendant had stolen goods in his possession at the time in question. In connection with all that has been said, it must be remembered that the defendant admitted on the trial of the case that he, with two other negroes, stole the property in question, consisting of a number of chickens, and that, when the deceased saw him, he had on his shoulders, in a *Page 440 
bag, part of the said chickens, which he threw on the ground when the flashlight was turned on him.
As I view the case, the trial Judge did not commit prejudicial error. In fact, I do not think his Honor committed error at all, and, in my opinion, the defendant, having had a fair trial, the judgment of the lower Court should be affirmed.